This case presents an appeal from an order of the district court of Dallas county, Tex., denying a temporary writ of injunction prayed for by appellant.
Appellant was the tenant for the year 1926, on land owned by Joyce and Alexander. He alleges that he was in possession of said land, and cultivating same for farming purposes, and that without his consent appellee, Texas Power  Light Company, entered upon said land, and commenced to dig holes, and otherwise trespass thereon, for the purpose of placing a "high-power line across said land, thereby interfering with his proper farming of the land and raising his crops, doing him great damage," etc., and stating his damages, and praying for a temporary writ of injunction, restraining appellee as to said trespass pending suit on the merits.
Appellee filed answer, which we need not state. The court refused the temporary injunction prayed for. Only the transcript of the proceeding had on the trial is filed in this court.
On February 16, 1927, appellee filed a verified motion in this court, which is not contested, stating that, since the proceeding in this case was had, condemnation proceedings have been completed and judgment rendered wherein all the rights of appellee and the owners of the land are fully disposed of, and that an appeal by Joyce and Alexander from the judgment in the condemnation proceedings is now pending in the Dallas Court of Appeals; that appellant in this case did not appeal from the judgment rendered in the condemnation case which disposed of his rights and interests in the land, and "that all damages claimed by Wynn (appellant) here have been settled by agreement."
It appearing from the above that this case has been settled by the parties themselves, it is ordered that this case be dismissed.